Case 9:18-cv-80176-BB Document 653 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
      IRA KLEIMAN, as the personal representative of the        CASE NO.: 9:18-cv-80176-BB/BR
      Estate of David Kleiman, and W&K Info Defense
      Research, LLC

                    Plaintiffs,

      v.

      CRAIG WRIGHT,

                    Defendant.


                CORRECTED 1 JOINT NOTICE OF FILING PROPOSED ORDER

            On April 23, 2021, the parties filed a Joint Motion to Re-Set Trial Date, Re-Set Calendar

  call, Extend the Due Date for Demonstrative and Summary Exhibits, and Request Status

  Conference, ECF No. [649]. Due to an oversight, the motion was not accompanied with a

  proposed order. The parties now attach a proposed order to this notice.


      Dated: April 28, 2021                             Respectfully submitted,


      RIVERO MESTRE LLP                                 s/ Velvel (Devin) Freedman
      2525 Ponce de Leon Boulevard, Suite 1000          Velvel (Devin) Freedman, Esq.
      Miami, Florida 33134                              ROCHE FREEDMAN LLP
      Telephone: (305) 445-2500                         200 S. Biscayne Blvd.
      Fax: (305) 445-2505                               Suite 5500 Miami, Florida 33131
      Email: amcgovern@riveromestre.com                 vel@rcfllp.com
      Email: zkass@riveromestre.com
      Email: receptionist@riveromestre.com              Kyle W. Roche, Esq.
                                                        Joseph M. Delich
      By: s/ Amanda McGovern                            ROCHE FREEDMAN LLP
      AMANDA MCGOVERN                                   99 Park Avenue, 19th Floor
      Florida Bar No. 964263                            New York, New York 10016
      ANDRES RIVERO                                     kyle@rcfllp.com
      Florida Bar No. 613819                            jdelich@rcfllp.com
      JORGE MESTRE

  1
   In accordance with the clerk’s notice at D.E. 652, the parties are filing this corrected joint notice
  using a CM/ECF login that matches the name of the attorney on the signature block.
                                                    1
Case 9:18-cv-80176-BB Document 653 Entered on FLSD Docket 04/28/2021 Page 2 of 2




   Florida Bar No. 88145                              Andrew S. Brenner, Esq.
   SCHNEUR KASS                                       BOIES SCHILLER FLEXNER LLP
   Florida Bar No. 100554                             100 SE 2nd Street, Suite 2800
                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com

                                                      Counsel to Plaintiffs Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 28, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record via transmission of Notices of Electronic Filing generated
  by CM/ECF.
                                                                /s/ Amanda McGovern
                                                               AMANDA MCGOVERN
                                                               Florida Bar No. 964263




                                                  2
